PER CURIAM: *
Appealing the judgment in a criminal case, Francisco De La Cruz, Jr., raises an argument that is foreclosed by United States v. Alcantar, 733 F.3d 143 (5th Cir. 2013). In Alcantar, 733 F.3d at 145-46, we rejected the argument that Nat'l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 132 S.Ct. 2566, 183 L.Ed.2d 450 (2012), affected our prior jurisprudence rejecting challenges to the constitutionality of 18 U.S.C. § 922(g)(1). Accordingly, the motion for summary affirmance. is GRANTED, the alternative motion for an extension of time to file a brief is DENIED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.